Title: From Alexander Hamilton to Edmund Randolph, 19 February 1790
From: Hamilton, Alexander
To: Randolph, Edmund


Treasury DepartmentFebruary 19th. 1790
Sir,

The letter herewith from the comptroller of the Treasury to me and the papers accompanying it will suggest to your consideration some important questions upon which I request your opinion. There are also claims upon the public under the following circumstances respecting which I should be glad to have the benefit of your Judgement. Officers sometimes acting in boards, sometimes individually entrusted with conducting various branches of public business have obtained supplies and services from individuals for the use of the public and in many instances have settled with those individuals in an official capacity and [have settled] acknowledged balances.
The accounts of those officers with the public remain unsettled and perhaps in some cases never may be satisfactorilly adjusted. The individuals demand from the Public the sums due to them, alledging that they have nothing to do with the situation of accounts between those officers and the United States that in performing services or furnishing supplies for the use of the Government they considered those officers as mere agents and confided for payment in the ability and integrity of the Government &c. What are the principles that ought to govern in the like cases?
A. H. Secretary.

P.S. You will please to return the papers with your opinion.

To Edmund Randolph Esquire

